

 S1050 ENR: Chinese-American World War II Veteran Congressional Gold Medal Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 1050IN THE SENATE OF THE UNITED STATESAN ACTTo award a Congressional Gold Medal, collectively, to the Chinese-American Veterans of World War
 II, in recognition of their dedicated service during World War II.1.Short titleThis Act may be cited as the Chinese-American World War II Veteran Congressional Gold Medal Act.2.FindingsCongress finds that—(1)Chinese Americans served the United States in every conflict since the Civil War, and distinguished themselves in World War II, serving in every theater of war and every branch of service, earning citations for their heroism and honorable service, including the Medal of Honor;(2)Chinese nationals and Chinese Americans faced institutional discrimination in the United States since before World War II, limiting the size of their population and their ability to build thriving communities in the United States;(3)the Act entitled An Act to execute certain treaty stipulations relating to Chinese, approved May 6, 1882 (commonly known as the Chinese Exclusion Act of 1882) (22 Stat. 58, chapter 126), was the first Federal law that broadly restricted immigration and a specific nationality, making it illegal for Chinese laborers to immigrate to the United States and limiting the Chinese population in the United States for over 60 years;(4)major court decisions such as the decisions in Lum v. Rice, 275 U.S. 78 (1927), and People v. Hall, 4 Cal. 399 (1854), found yellow races to be equal to African Americans with regard to separate but equal school facilities, and prohibited Chinese Americans, along with Black, mulatto, or Indian persons, from testifying against White men;(5)Chinese Americans were harassed, beaten, and murdered because of their ethnicity, including the Chinese Massacre of 1871, where 17 Chinese immigrants in Los Angeles, California, were tortured and murdered, the Rock Springs Massacre of 1885 where White rioters killed 28 Chinese miners and burned 75 of their homes in Rock Springs, Wyoming, and the Hells Canyon Massacre of 1887 where 34 Chinese gold miners were ambushed and murdered in Hells Canyon, Oregon;(6)there were only 78,000 Chinese Americans living on the United States mainland, with 29,000 living in Hawaii, at the start of World War II as result of Federal and State legislation and judicial decisions;(7)despite the anti-Chinese discrimination at the time, as many as 20,000 Chinese Americans served in the Armed Forces during World War II, of whom, approximately 40 percent were not United States citizens due to the laws that denied citizenship to persons of Chinese descent;(8)Chinese Americans, although small in numbers, made important contributions to the World War II effort;(9)of the total Chinese Americans serving, approximately 25 percent served in the United States Army Air Force, with some sent to the China-Burma-India Theater with the 14th Air Service Group;(10)the remainder of Chinese Americans who served in World War II served in all branches of the Armed Forces in all 4 theaters of war;(11)the first all Chinese-American group was the 14th Air Service Group in the China-Burma-India Theater which enabled extensive and effective operations against the Japanese military in China;(12)Chinese Americans are widely acknowledged for their role in the 14th Air Force, widely known as the Flying Tigers;(13)Chinese Americans assigned to the China-Burma-India Theater made transoceanic journeys through hostile territories and were subject to enemy attack while at sea and in the air;(14)in the Pacific Theater, Chinese Americans were in ground, air, and ocean combat and support roles throughout the Pacific including New Guinea, Guadalcanal, Solomon Islands, Iwo Jima, Okinawa, Philippines, Mariana Islands, and Aleutian Islands;(15)throughout the Pacific and China-Burma-India theaters, Chinese Americans performed vital functions in translating, coordinating Nationalist Chinese and United States combat operations, servicing and repairing aircraft and armaments, training Nationalist Chinese troops and sailors, delivering medical care, providing signal and communication support, gathering and analyzing intelligence, participating in ground and air combat, and securing and delivering supplies;(16)Chinese Americans also served in combat and support roles in the European and African theaters, serving in North Africa, Sicily, Italy, the Normandy D–Day invasion, which liberated Western Europe, and the Battle of the Bulge, occupying Western Germany while helping to liberate Central Europe;(17)Chinese Americans flew bomber missions, served in infantry units and combat ships in the Battle of the Atlantic, including aboard Merchant Marines convoys vulnerable to submarine and air attacks;(18)many Chinese-American women served in the Women’s Army Corps, the Army Air Forces, and the United States Naval Reserve Women's Reserve, and some became pilots, air traffic controllers, flight trainers, weather forecasters, occupational therapists, and nurses;(19)Captain Francis B. Wai is the only Chinese American who served in World War II to have been awarded the Medal of Honor, the highest military award given by the United States(20)Chinese Americans also earned Combat Infantry Badges, Purple Hearts, Bronze Stars, Silver Stars, Distinguished Service Cross, and Distinguished Flying Cross;(21)units of the Armed Forces with Chinese Americans were also awarded unit citations for valor and bravery;(22)the United States remains forever indebted to the bravery, valor, and dedication that the Chinese-American Veterans of World War II displayed; and(23)the commitment and sacrifice of Chinese Americans demonstrates a highly uncommon and commendable sense of patriotism and honor in the face of discrimination.3.DefinitionsIn this Act—(1)the term Chinese-American Veterans of World II includes individuals of Chinese ancestry who served—(A)honorably at any time during the period December 7, 1941, and ending December 31, 1946; and(B)in an active duty status under the command of the Armed Forces; and(2)the term Secretary means the Secretary of the Treasury.4.Congressional gold medal(a)Award authorizedThe President Pro Tempore of the Senate and the Speaker of the House of Representatives shall make appropriate arrangements for the award, on behalf of Congress, of a single gold medal of appropriate design to the Chinese-American Veterans of World War II, in recognition of their dedicated service during World War II.(b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary shall strike the gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.(c)Smithsonian institute(1)In generalFollowing the award of the gold medal in honor of the Chinese-American Veterans of World War II, the gold medal shall be given to the Smithsonian Institution, where it shall be available for display as appropriate and made available for research.(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other locations associated with the Chinese-American Veterans of World II or with World War II.(d)Duplicate medalsUnder regulations that the Secretary may promulgate, the Secretary may strike and sell duplicates in bronze of the gold medal struck under this Act, at a price sufficient to cover the cost of the medals, including labor, materials, dies, use of machinery, and overhead expenses.5.Status of medal(a)National medalThe gold medal struck under this Act shall be a national medal for the purposes of chapter 51 of title 31, Unites States Code.(b)Numismatic itemsFor purpose of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.Speaker of the House of RepresentativesVice President of the United States and President of the Senate